DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: element 26b described in paragraph 0037 of the specification and element 26d listed on the last page of the specification.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In lines 6-7 of Claim 1, the term “a storage spring parking brake” is indefinite, as this same term was previously recited in the earlier lines of Claim 1.  Therefore, it is unclear if multiple parking brakes are being claimed here or just one.
Claims 2-6 are rejected merely due to their dependency from Claim 1.
	Regarding claim 7, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claim 8, the phrase "in particular" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 9 recites the limitation "the vent" in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Claims 10-14 are rejected merely due to their dependency from Claim 9.
In line 8 of Claim 15, the term “a compressed air supply” is indefinite, as this same term was previously recited in Claim 1, from which this claim depends therefrom.  Therefore, it is unclear if multiple compressed air supplies are being claimed here or just one.  Lines 8-9 of Claim 15 are also a duplicate recitation of the same limitation previously recited in lines 4-5 of Claim 1, from which this claim depends therefrom.
In line 10 of Claim 15, the term “a storage spring parking brake” is indefinite, as this same term was previously recited in Claim 1, from which this claim depends therefrom.  Therefore, it is unclear if multiple parking brakes are being claimed here or just one.
In line 11 of Claim 15, the term “a trailer control valve” is indefinite, as this same term was previously recited in Claim 1, from which this claim depends therefrom.  Therefore, it is unclear if multiple trailer control valves are being claimed here or just one.
Claims 16 and 17 are rejected merely due to their dependency from Claim 1. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1, 4, 12, 15, and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO document no. 2010/0187902 to Bensch et al.
Regarding Claim 1, Bensch et al disclose a parking brake valve device (see Figure 1) for controlling a storage spring parking brake 12 in an electropneumatic brake system having all the features of the instant invention including:  a compressed air input 48 configured to be connected to a compressed air supply 24, a parking brake output 52 configured to control the storage spring parking brake 12 (see paragraph 0044), a trailer-control control output 54 configured to control a trailer control valve 22 for a trailer brake system, the trailer-control control output 54 being configured to be supplied with air for releasing the trailer brake system (see paragraphs 0033 and 0044), a relay valve pilot control region 60 and a relay valve 44 configured to be controlled by the relay valve pilot control region 60, which connects the compressed air input 48 to the parking brake output 52 when in an operated position and which vents the parking brake output 52 when in a non-operated position (see paragraphs 0044 and 0045), a TCV pilot control region 20 configured to control the trailer-control control output 54, an inlet valve 66 configured to be controlled with a first electrical control signal for supplying air to the TCV pilot control region 20 and the relay valve pilot control region 60 (see paragraphs 0051-0054), and a connecting valve 76 configured to be controlled by a second control signal to connect and disconnect the TCV pilot control region 20 and the relay valve pilot control region 60 (see paragraphs 0055-0057), wherein the following settings are configured to be set by setting only the inlet valve 66 and the connecting valve 76:  a 
Regarding Claim 4, Bensch et al further disclose that the inlet valve 66 is an electrically controlled 2/2 check valve (see Figure 1 and paragraphs 0050 and 0051).
Regarding Claim 12, Bensch et al further disclose that the TCV pilot control region 20 is directly connected to the TCV control output 54 (see Figure 1).
Regarding Claim 15, see Claim 1 above and note that the parking brake valve device further includes: an electronic control device 28 configured to output the first electrical control signal to the inlet valve 66 and the second electrical control signal to the connecting valve 76 for setting the driving setting or the parking setting or the trailer control setting (see paragraph 0035), the compressed air supply 24 connected to the compressed air input 48 (see paragraph 0034), the storage spring parking brake 12 connected to the parking brake output 52, and the trailer control valve 22 connected to the trailer-control control output 54 for controlling the trailer brake system, wherein the trailer control valve 22 is configured to vent the trailer brake system when the trailer-control control output 54 is supplied with air and is configured to supply the trailer brake system with air when the trailer-control control output 54 is vented (see paragraphs 0033 and 0035).
Regarding Claim 17, Bensch et al further disclose that the inlet valve 66 is a self-locking 2/2 check valve (see paragraphs 0050 and 0051).
Allowable Subject Matter
Claims 2, 3, 5-11, 13, 14, and 16 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
PG Publication No. 2010/0237690 to Forster et al., U.S. Patent No. 7,832,813 to Bensch et al., PG Publication No. 2020/0189545 to Bensch et al., and U.S. Patent No. 10,946,848 to Van Thiel all disclose parking brake valve devices similar to applicant’s.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA RODRIGUEZ whose telephone number is (571)272-7122.  The examiner can normally be reached on Monday - Wednesday 7 AM - 3:30 PM and Thursday 7 AM - 11 AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


PAMELA RODRIGUEZ
Primary Examiner
Art Unit 3657



/PAMELA RODRIGUEZ/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        07/28/21